                                                                      JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




JESSICA ENRIQUEZ, et al.,          CV 18-2389 DSF (KSx)
    Plaintiffs,
                                   Order GRANTING Motion to
               v.                  Remand

ROCHE-BOBOIS U.S.A., LTD.,
et al.,
       Defendants.



   This case was removed from state court based on federal
question jurisdiction. The sole federal law claim has been
dismissed. Plaintiff now moves the Court to decline supplemental
jurisdiction and remand the case. The Court deems this matter
appropriate for decision without oral argument. See Fed. R. Civ.
P. 78; Local Rule 7-15. The hearing set for January 28, 2019 is
removed from the Court's calendar.

    The Court sees no reason to retain jurisdiction over this case.
The Court has ruled on no motions. A scheduling order was
entered, but trial is not scheduled until October 29. The parties
dispute how much substantive discovery there has been, but even
if relevant discovery has taken place, there is no apparent reason
that discovery could not be used after remand.
   The motion to remand is GRANTED. The case is REMANDED
to the Superior Court of California, County of Los Angeles.



  IT IS SO ORDERED.


Date: January 17, 2019           ___________________________
                                 Dale S. Fischer
                                 United States District Judge




                             2
